internal_revenue_service number release date index number --------------------------------------------------- ----------------------------- -------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b06 plr-104268-07 date date re --------------------------------------------------- re --------------------------------------------------- ty ------- --------------------------------------------------- ----------------------- ------------------------------ ------------------ ------------------------- -------------------------- ------- ------- ----------------------------- ------------------------------ ----------------------- ----------------------------- legend taxpayer parent date date date year year cpa firm law firm individual a individual b dear ------------------ this letter responds to a letter dated date submitted by taxpayer’s authorized representative requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-3 of the regulations on procedure and administration regulations to file a form 4876-a election to be treated as an interest_charge_disc for taxpayer’s year tax_year the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by plr-104268-07 an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process parent engaged the services of law firm and cpa firm to establish taxpayer as an interest charge domestic_international_sales_corporation disc pursuant to sec_991 through of the internal_revenue_code code at no time did taxpayer or parent have any employees dedicated to federal tax matters or disc filings parent’s management was unaware of the requirements in sec_1_921-1t of the temporary income_tax regulations that taxpayer needed to satisfy to qualify as a disc individual a who was parent’s chief operating officer believed that law firm’s scope of representation included incorporating taxpayer as an entity eligible to elect disc status for federal_income_tax purposes individual a believed that cpa firm’s scope of representation included performing all other functions necessary to qualify taxpayer as a disc for federal_income_tax purposes individual b is a managing director in cpa firm individual b understood cpa firm’s scope of representation to be limited to providing taxpayer with a workplan explaining the necessary steps to create a disc and providing taxpayer with a sample sales franchise agreement cpa firm provided taxpayer with such a workplan and provided individual a with a sample sales franchise agreement cpa firm requested that parent or taxpayer provide a copy of the sample sales franchise agreement to the attorneys at law firm to execute a sales franchise agreement between parent and taxpayer based on what individual b believed cpa firm’s scope of representation to be cpa firm did not provide taxpayer or parent with any further assistance to qualify taxpayer as a disc and in particular did not advise taxpayer to execute a form a based on cpa firm’s representation individual a believed that execution of a sales franchise agreement was the only action necessary for taxpayer to be treated as a disc upon execution of the sales franchise agreement between taxpayer and parent taxpayer began operating as a disc taxpayer filed a form 1120-ic-disc interest charge domestic_international_sales_corporation return on date for taxpayer’s year tax_year which was taxpayer’s first tax_year during year taxpayer received a notice dated date from the service requesting a copy of the originally filed form 4876-a or a copy of the acceptance letter individual a first reviewed the notice on date although the notice stated that there had been prior correspondence individual a was unaware of parent’s receiving any prior notices from the service relating to taxpayer immediately after reviewing the notice individual a requested a copy of the form 4876-a from individual b at which time individual a learned that cpa firm had not executed a form 4876-a for taxpayer nor directed taxpayer to execute a form 4876-a plr-104268-07 sec_992 of the code provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as the secretary may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on the first day of the first taxable_year for which such election is effective consent to such election sec_1_921-1t of the temporary income_tax regulations provides in part that a corporation electing disc status must file form 4876-a a corporation electing to be treated as a fsc small_fsc or disc for its first taxable_year shall make its election within days after the beginning of that year the rules contained in sec_1 a b and b shall apply to the manner of making the election and the manner and form of representing shareholder consent to the election sec_1_992-2 of the income_tax regulations provides that except as provided in paragraphs b and c of that section the election to be treated as a disc shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form_4876 when filed with the service_center sec_301_9100-1 of the regulations provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election described in sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has plr-104268-07 discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and shareholder consent statements required under sec_1_921-1t and sec_1_992-2 for taxpayer’s year tax_year the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to claim disc status or benefits see sec_301_9100-1 a copy of this ruling letter should be associated with the election and shareholder consent statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely __________________ john m breen chief branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
